Citation Nr: 0709782	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to September 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in part, continued the 40 percent rating 
assigned for the veteran's service-connected low back 
disorder.

The Board notes that the veteran's Notice of Disagreement 
(NOD) also addressed the July 2004 rating decision's finding 
that new and material evidence had not been received to 
reopen a claim of service connection for hemorrhoids, and its 
continuation of the 10 percent rating for his service-
connected sinusitis with headaches.  However, service 
connection was subsequently established service connection 
for hemorrhoids by an October 2004 rating decision.  As such, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  Further, that decision also increased the assigned 
rating for the service-connected sinusitis with headaches to 
30 percent.  Although the sinusitis claim was included as 
part of the October 2004 Statement of the Case (SOC), the 
veteran indicated on his Substantive Appeal he was only 
appealing the low back claim; he indicated he no longer 
wished to appeal his sinusitis claim.  See 38 C.F.R. 
§§ 20.200, 20.202.  Accordingly, the low back claim is the 
only issue over which the Board currently has jurisdiction.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in December 2006.  A 
transcript of this hearing has been associated with his VA 
claims folder.

The Board notes that the veteran contended at his December 
2006 hearing that he was entitled to a total rating based 
upon individual unemployability (TDIU).  It is noted that 
this claim was previously denied by a May 2005 rating 
decision.  As his hearing testimony was more than 1 year 
following that decision, it does not constitute a valid NOD 
to the prior denial.  See 38 C.F.R. § 20.302.  However, it 
does reflect he has raised a new TDIU claim, which is hereby 
referred to the RO for appropriate action.

For the reasons stated below, the Board concludes that 
additional evidentiary development is required in the instant 
case.  Accordingly, the appeal will be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board concludes 
that a remand is required in order to comply with the duty to 
assist.

Initially, the Board observes that the veteran has been 
accorded multiple VA examinations of his low back in February 
2004, September 2004, and June 2006.  However, at his 
December 2006 hearing, the veteran specifically testified 
that there had been a worsening of his low back since the 
most recent examination in June 2006.  Transcript pp. 6-7.  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, the 
veteran indicated at his hearing that he was willing to 
report for a new examination.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back since June 2006.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected low back disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

It is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.

The examiner must also comment on what 
neurologic impairment is present, if any, 
due to the service-connected low back 
disorder.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in August 2006, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


